 


110 HRES 59 EH: Supporting the goals and ideals of National Engineer Week, and for other purposes.
U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 59 
In the House of Representatives, U. S., 
 
January 31, 2007 
 
RESOLUTION 
Supporting the goals and ideals of National Engineer Week, and for other purposes. 
 
 
Whereas engineers use their professional, scientific, and technical knowledge and skills in creative and innovative ways to fulfill society’s needs; 
Whereas engineers have helped meet the major technological challenges of our time—from rebuilding towns devastated by natural disasters to designing an information superhighway that will speed our country into the future; 
Whereas engineers are a crucial link in research, development, and demonstration and in transforming scientific discoveries into useful products, and we will look more than ever to engineers and their knowledge and skills to meet the challenges of the future; 
Whereas engineers play a crucial role in developing the consensus engineering standards that permit modern economies and societies to exist; 
Whereas the 2006 National Academy of Sciences report entitled Rising Above the Gathering Storm highlighted the worrisome trend that fewer students are now focusing on engineering in college at a time when increasing numbers of today’s 2,000,000 United States engineers are nearing retirement; 
Whereas the National Society of Professional Engineers through National Engineers Week and other activities is raising public awareness of engineers’ significant, positive contributions to societal needs; 
Whereas National Engineers Week activities at engineering schools and in other forums are encouraging our young math and science students to see themselves as possible future engineers and to realize the practical power of their knowledge; 
Whereas National Engineers Week has grown into a formal coalition of more than 70 engineering, education, and cultural societies, and more than 50 major corporations and government agencies; 
Whereas National Engineers Week is celebrated during the week of George Washington’s birthday to honor the contributions that our first President, a military engineer and land surveyor, made to engineering; and 
Whereas February 18 to 24, 2007, has been designated by the President as National Engineers Week: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of National Engineers Week and its aims to increase understanding of and interest in engineering and technology careers and to promote literacy in math and science; and 
(2)will work with the engineering community to make sure that the creativity and contribution of that community can be expressed through research, development, standardization, and innovation. 
 
Karen L. Haas,Clerk. 
